 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     AMERICAN ALTERNATIVE                             CASE NO. C17-5978 BHS
 8   INSURANCE CORPORATION,
                                                      ORDER DENYING PLAINTIFF’S
 9                           Plaintiff,               MOTION FOR
            v.                                        RECONSIDERATION
10
     GOODWILL OF THE OLYMPICS
11   AND RAINIER REGION, et al.,

12                           Defendants.

13
            This matter comes before the Court on Plaintiff American Alternative Insurance
14
     Corporation’s (“American”) motion for reconsideration. Dkt. 94. The Court has
15
     considered the pleadings filed in support of the motion and the remainder of the file and
16
     denies the motion for the reasons set forth herein.
17
            On November 22, 2017, American filed a declaratory judgment action against
18
     Defendants Sun Theresa Choe, Goodwill of the Olympics and Rainier Region’s, Enrique
19
     Hernandez Franco, Jane Doe Hernandez Franco, and Non Profit Insurance Program
20
     seeking a declaration that there is no duty to defend, indemnify, or reimburse under the
21
     insurance contract. Dkt. 1.
22


     ORDER - 1
 1          On July 18, 2019 American filed a motion for summary judgment seeking a

 2   declaration that its policy does not obligate American to defend or indemnify. Dkt. 49.

 3   On January 15, 2020, the Court granted the motion in part and denied the motion in part.

 4   Dkt. 83. In relevant part, the Court denied the motion to indemnify as to the Automobile

 5   Liability Coverage clause of the insurance contract. Id. at 9–10. On January 29, 2020,

 6   American filed a motion for reconsideration on the duty to indemnify under that clause.

 7   Dkt. 94.

 8          Motions for reconsideration are governed by Local Rule 7(h), which provides as

 9   follows:

10          Motions for reconsideration are disfavored. The court will ordinarily deny
            such motions in the absence of a showing of manifest error in the prior
11          ruling or a showing of new facts or legal authority which could not have
            been brought to its attention earlier with reasonable diligence.
12
     Local Rules W.D. Wash. LCR 7(h). “[A] motion for reconsideration should not be
13
     granted, absent highly unusual circumstances, unless the district court is presented with
14
     newly discovered evidence, committed clear error, or if there is an intervening change in
15
     the controlling law.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
16
     2000) (quoting 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
17
            In this case, American fails to establish that reconsideration is warranted. In its
18
     motion for summary judgment, American provided two pages of argument and a few
19
     Washington authorities to support its position. Dkt. 49 at 19–20. Now, American
20
     provides seven pages of argument and new authorities from other jurisdictions to support
21
     its motion for reconsideration. Dkt. 94 at 2–7. In other words, American is trying to
22


     ORDER - 2
 1   achieve through reconsideration that which it failed to achieve through its motion for

 2   summary judgment. Thus, it was not manifest error to deny a motion based on

 3   inadequate support by the moving party. The Court agrees with American that coverage

 4   is an important legal question that should be resolved before trial, and the proper way to

 5   address this issue now is to file a fully briefed motion instead of seeking reconsideration

 6   of its unsupported motion. Therefore, the Court DENIES American’s motion for

 7   reconsideration.

 8          IT IS SO ORDERED.

 9          Dated this 6th day of February, 2020.

10

11

12
                                               ABENJAMIN H. SETTLE
                                                United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 3
